UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):October 28, 2010 RAYTHEON COMPANY (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 1-13699 (Commission File Number) 95-1778500 (IRS Employer Identification Number) 870 Winter Street, Waltham, Massachusetts 02451 (Address of Principal Executive Offices) (Zip Code) (781) 522-3000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On October 29, 2010, Raytheon Company announced the retirement of Mr. Colin J.R. Schottlaender, Vice President of Raytheon Company and President, Network Centric Systems, effective December 31, 2010.Raytheon Company also announced that Mr. Daniel J. Crowley has been appointed to succeed Mr. Schottlaender as President, Network Centric Systems, effective November 1, 2010.A copy of a press release issued by Raytheon Company regarding these matters is being furnished as Exhibit 99.1 to this Form 8-K and is hereby incorporated by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits 99.1Press Release issued by Raytheon Company dated October 29, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAYTHEON COMPANY Date:November 2, 2010By: /s/ Jay B. Stephens Jay B. Stephens Senior Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit No. Description Press release issued by Raytheon Company dated October 29, 2010.
